11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

The State of Texas,                         * From the 441st District
                                              Court of Midland County,
                                              Trial Court No. CR 38386.

Vs. No. 11-14-00210-CR                      * November 6, 2014

Humberto Linares Palma,                     * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

           This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion, the
appeal is dismissed. The costs incurred by reason of this appeal are taxed against
The State of Texas.